DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.   

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 119(e), 120 & 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 13/016204, 11/879070 & 60/831056 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application Nos. 13/016204, 11/879070 & 60/831056 fail to provide adequate support for “to redirect placement of the two or more energy delivery antennas during the ablation procedure to achieve a desired ablation results” (claim 1).
Accordingly, the claims are given the priority benefit date of 9/2/2016.

Response to Amendment
Acknowledgment is made to the amendment received 12/1/2021.


Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the ablation procedure” to -an ablation procedure- in ll. 13.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “an ablation procedure” to -the ablation procedure- in ll. 14.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “a desired ablation result” to -the desired ablation result- in ll. 16.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  amend “and an imaging” to -or an imaging- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8 & 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “to redirect placement of the two or more energy delivery antennas during the ablation procedure to achieve a desired ablation result”.  There is no support in the originally filed disclosure for redirection of the antennas. 
Claims 2-3, 5-8 & 11-15 depend from claim 1 and are thus also rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “A method of ablating…comprising contacting”.  There is no actual method step of “ablating” the sample, and thus it is unclear how this can be a method of “ablating”.  
Claims 13-15 depend from claim 12 and are thus also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-8 & 11-15 is/are rejected under pre-AIA  35 U.S.C. pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deng (6,347,251, previously cited) in view of Rittman, III et al. (6,575,969, previously cited) and Avital et al. (2009/0171203). 
Concerning claims 1 & 16, as illustrated in Fig. 1-6, Deng discloses a system (system 10; Col. 2, ll. 58-67) comprising 
two or more energy delivery antennas (array of applicators 20; Col. 2, ll. 58-67), 
a processor (controller 15; Col. 2, ll. 58-67); 
a microwave power supply (microwave power generator 30; Col. 2, ll. 58-67), and 
a power splitter electrically connected to the two or more energy delivery antennas and the power supply, wherein the power splitter is configured to provide varying amounts of energy to the two or more energy delivery antennas (microwave generator 30 is connected to power splitter 31 which splits the microwave signal into several separate channels to amplifier 32 and phase shifter 33 such that varying energy amounts are distributed to each applicator 20; Col. 2, ll. 36-54),
wherein the processor is configured to simultaneously manipulate and/or control the two or more energy delivery antennas, the power splitter, and the microwave power supply (central computer controller 15 simultaneously controls microwave generator 30, power splitter 31, amplifiers 32, and phase shifter 33; Col. 2, ll. 36-54, Col. 10-11, ll. 22-41). 
Deng fails to disclose the processor configured to generate a predicted map of a tissue ablation region, readjust the tissue ablation region during an ablation procedure, and direct placement of the two or more energy delivery antennas during an ablation procedure to achieve a desired ablation result.  However, Rittman, III et al. disclose a system (Fig. 8) comprising an energy delivery device (thermosurgery probe 802 is in communication with power generating element 804 and fluid cooling element 808) and a microwave power supply (power generating element 804 for power radiating element/energy-sending tip 541/thermosurgery probe 802 can be microwave generating element; Col. 11, ll. 12-58, Col. 17-19, ll. 34-63, Col. 22-23, ll. 19-61), a processor (control circuit 850; Col. 2, ll. 48-57, Col. 17-19, ll. 34-63) configured to generate a predicted map of a tissue ablation region (window 830 is shown a real-time representation of the probe 831 as it is inserted into the patient’s body and margin 832 may be a reconstruction, either theoretical or actual, of what one would expect to see from either the tumor volume or the result of the RF heat ablation itself, the window 830 may represent real-time image data and could represent changes or modifications or differential changes in the tissue volume as a result, directly or indirectly of the ablation isotherms, and there may be a superposition of a preplanned or prescanned tumor volume, as compared to the actual volume of the tumor at the time of surgery or the ablation volume as one detects it during surgery, the latter is taken to be the claimed “predicted map of the tissue region to be ablated”; Col. 17-19, ll. 34-63; Fig. 8), direct placement of the two or more energy delivery antennas during an ablation procedure to achieve a desired ablation result (an optimal probe path 818 for placement at the target tissue can be achieved by control circuit 850, the path 818 being traveled by the probe that can be placed stereotactically and guided by either a stereotactic arc or a frameless stereotactic navigator or digitizer such as the CRW Stereotactic Frame and the OTS Optical Tracking System and OAS Operating Arm System by Radionics, Inc.; Col. 17-19, ll. 34-63), and readjust the tissue ablation region during an ablation procedure (direct detection of changes in the physiology as a result of the heating to gauge the extent of the ablation volume can be done by US, CT, MRI, PET or other imaging modalities and displayed, in real-time monitoring to control, quality check, and monitor the course of the thermosurgery by using measured parameters, where the superposition of the thermal plan/tumor volume on the real-time images readjusts in accordance with the real-time images; Col. 3, ll. 43-50, Col. 17-19, ll. 34-63; Col. 21, ll. 13-43, Col. 21-22, ll. 52-10, Fig. 8), and configured to.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Deng such that the processor is configured to generate a predicted map of a tissue ablation region, direct placement of the two or more energy delivery antennas during an ablation procedure to achieve a desired ablation result, and readjust the tissue ablation region during an ablation procedure in order to provide the benefit of practically controlling the process of thermal ablation, preplan the ablation, monitor the progress of the ablation, regulate parameters to which the lesion or ablation volume is sensitive, 
Deng et al. in view of Rittman, III et al. fail to specifically disclose the processor configured to redirect placement of the two or more energy delivery antennas during the ablation procedure to achieve a desired ablation result.  However, Avital et al. disclose a system comprising two or more energy delivery probes (cryoprobes) and a processor  configured to: generate a predicted map of a tissue ablation region (first set of images/preliminary images in step 612 or “early images” in step 620 are used by planning unit 136 to simulate effects of the defined treatment over time), direct placement of the two or more energy delivery probes to achieve a desired ablation results (treatment plan is recommended, including probe insertion positions and operating parameters or probes are inserted into tissue in step 640), readjust the tissue ablation region during an ablation process (user can modify the plan before actual ablation step, but still part of ablation procedure, or, new/”late images” are acquired at step 650 and treatment plan is re-simulated and/or treatment is undertaken 670 while real-time monitoring of ablation region is done), and redirecting placement of the two or more energy delivery antennas during the ablation procedure to achieve a desired ablation result (treatment plan is re-simulated including proposed pull-back protocols and/or ablation is performed including pull-back protocols based on real-time monitoring).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Deng in view of Rittman, III et al. such that the processor is configured to redirect placement of the two or more energy delivery antennas during the ablation procedure to achieve a desired ablation results in order to 
Concerning claim 2, Deng discloses the power splitter (31, 32, 33) configured to electrically isolate energy delivered to the antennas (20) (Col. 2, ll. 36-54; Fig. 1)
Concerning claim 3, Deng discloses the power splitter (31, 32, 33) capable of connecting (65, 76) with one or more additional system components (60, 70) (Col. 5, ll. 1-10, Col. 6, ll. 56-65). 
Concerning claim 5, Deng discloses a temperature adjustment system (60) (Col. 6-7, ll. 66-14 & Col. 7-8, ll. 56-12, Col. 10-11, ll. 22-41; Fig. 1 & 6).  
Concerning claim 6, Deng discloses the power splitter (31, 32, 33) to be a 2-4 channel power splitter (31, 32, 33) (Fig. 1). 
Concerning claim 7, Deng discloses the power splitter (31, 32, 33) to be a 2-4 channel power splitter (31, 32, 33) (Fig. 1).  Deng fails to disclose the power splitter to be a 1000-watt rated power splitter.  However, it is inherent that all power splitters have a watt rating, and thus, it would have been obvious to one having ordinary skill in the art at the time the invention the invention was made to modify the invention of Deng such that the power splitter is a 1000-watt rated power splitter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 8, Deng discloses the antennas (20) configured to operate simultaneously (Col. 10-11, ll. 22-41; Fig. 1 & 6).
claim 11, Deng discloses the system (10) is configured to phase the fields for constructive or destructive interference (Col. 5, ll. 11-23, Col. 8, ll. 19-48).
Concerning claim 12, Deng discloses a method of ablating (where “ablate” is defined as “to remove or destroy the function of (a body organ or tissue)”, www.ahdictionary.com) a sample (tumor), comprising contacting the two or more energy delivery antennas (20) of claim 1 with a sample (Col. 5, ll. 24-35, Col. 9-10, ll. 40-16; Fig. 5). 
Concerning claims 13-15, Deng discloses the tissue sample comprises an in vivo tumor (Col. 4, ll. 1-21).   

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Garibaldi (2009/0105579, previously cited) teach a method comprising a system that adjusts the ablation plan, including probe path, in real-time during an ablation procedure based on feedback data using a control loop carried out by a robotic controller ([0019]); Greenblatt et al. (2012/0277763, previously cited) teach a method comprising a system that adjusts an ablation plan, including probe navigation sequences, based on real-time imaging and feedback data ([0038]); Chinn (5,647,868) teach a method that re-directs ablation probe location based on feedback data by pulling back an ablation probe to further ablate an area (Col. 9, ll. 7-27). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794